Order entered February 18, 2015.




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-01579-CV

     DAVID BAGWELL, INDIVIDUALLY AND AS TRUSTEE OF THE DAVID S.
                  BAGWELL TRUST, ET AL, Appellant

                                            V.

    BBVA COMPASS, SAM MEADE, AND MARILYN D. GARNER, CHAPTER 7
    TRUSTEE OF THE ESTATE OF THE DAVID BAGWELLL COMPANY AND
   TRUSTEE OF THE ESTATE OF EVERMORE COMMUNITIES, LTD., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-00991

                                        ORDER
       Before the Court is appellant’s February 16, 2015, unopposed motion for extension of

time file appellant’s brief. We GRANT the motion and ORDER appellant to file his brief no

later than March 23, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE